Citation Nr: 1039938	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-08 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression, to include as secondary to 
service-connected pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale



INTRODUCTION

The Veteran had active military service from May 1974 to May 
1977. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  

As was noted in the Board's May 2009 remand, the Veteran has 
raised the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disability.  See VA outpatient record dated in 
September 2005.  This matter has not yet been adjudicated and is 
again referred to the RO for the appropriate consideration.   


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's 
nonservice-connected psychiatric disorder is aggravated by her 
service-connected pes planus.  


CONCLUSION OF LAW

A current nonservice-connected psychiatric disorder has been 
aggravated by a service-connected pes planus disability.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric 
disorder, including as secondary to her service-connected pes 
planus.

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) addressed the scope of a claim in regard 
to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In Clemons the Court held that, in determining the scope 
of a claim, the Board must consider the claimant's description of 
the claim; symptoms described; and the information submitted or 
developed in support of the claim.  Id. at 5.  In light of the 
Court's decision in Clemons, the Board has re-characterized the 
issue on appeal as entitlement to service connection for an 
acquired psychiatric disorder, claimed as depression.  This will 
provide the most favorable review of the Veteran's claim in 
keeping with the Court's holding in Clemons.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  Service connection may also be granted on a 
secondary basis for a disability which is proximately due to or 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  When service connection is established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006). The amendment sets a standard 
by which a claim based on aggravation of a nonservice-connected 
disability by a service-connected one is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level of 
disability for the nonservice-connected disability before an 
award of service connection may be made.  Allen at 439. This had 
not been VA's practice, which suggests that the recent changes 
amount to a substantial change.  See Allen at 447-449.  Given 
what appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in effect 
before the change, which version favors the Veteran.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) contain no complaints of, 
treatment for, or a diagnosis of a psychiatric disorder.  A 
separation examination dated in May 1977 revealed a normal 
psychiatric evaluation.  

VA medical records include a May 2000 psychiatry consultation 
note.  The Veteran reported sadness, irritability, loss of 
interest for daily living activities, loss of energy, insomnia, 
loss of appetite, and inability to feel pleasure in a daily task.  
She was diagnosed with depressive disorder, not otherwise 
specified and dysthymic disorder.  In March 2005, the Veteran was 
seen for depressive symptoms.  She exhibited an abnormal sleep 
pattern, poor appetite, weight loss, withdrawal/isolation, 
depressed mood, feelings of worthlessness and hopelessness, poor 
concentration, anhedonia, low self esteem, and melancholia.  In a 
September 2005 mental health treatment note, the Veteran 
described an increase in sadness, anxiety, forgetfulness, 
decreased motivation/drive, tearfulness, and helplessness.  She 
was diagnosed with major depressive disorder recurrent with 
psychotic features.  A March 2006 note found that the Veteran 
complained of depressive symptoms because of chronic pain and 
decreased mobility.  She reported that severe pain did not allow 
her to work and has increased her depressive symptomatology as 
most of her activities and transportation have involved walking.  
The physician noted that the Veteran would require continued 
intensive psychotherapy with psychotropic medication to help her 
cope with the additional stressor producing stronger depressive 
symptomatology.  

In April 2006 the Veteran was accorded a compensation and pension 
(C&P) general examination.  During the examination the Veteran 
reported depressive feelings, sudden urges to cry, episodes of 
cryfulness, lack of energy, at times lack of interest in her 
surroundings, episodes of irritability, and ill-humor.  She also 
described the situations that have occurred with her oldest 
daughter.  She stated that there has always been a difficult 
relationship between her and her daughter.  The examiner noted 
that it was quite evident that one of the principal reasons for 
the increase in depressive symptomatology was the difficult 
relationship with her daughter and her overall medical picture.  

The diagnosis was major depressive disorder, recurrent.  The 
examiner opined that the Veteran's current psychiatric diagnosis 
is not caused by or a result of her service-connected bilateral 
flat feet.  The reasoning provided that the Veteran was first 
seen for a psychiatric condition and diagnoses of depression in 
2000, many years after military service and many years before she 
complained of pain and limitation related to her feet.  
Additionally, there was no evidence that the Veteran had any 
significant impairment or treatment related to her feet 
condition.  The examiner further stated that the principal 
etiology for the development of depressive symptoms had been on 
account of family problems and the condition of hepatitis C.  

In July 2009 the Veteran was accorded a C&P mental disorders 
examination.  During the examination, the Veteran reported some 
social isolation but stated that she has been active in church 
activities.  She reported feeling dependent due to her physical 
limitation, moderate sleeping difficulty due to foot cramps, and 
feeling irritable at times.  The diagnosis was major depressive 
disorder, recurrent.  The examiner opined that the Veteran's 
depressive condition was not caused by or a result of her active 
military service and is not the result of her service-connected 
pes planus condition.  The examiner further opined however that 
the Veteran's depressive condition was at least as likely as not 
aggravated by the service-connected pes planus condition.  The 
rationale provided stated that there was no evidence of 
allegation or diagnosis or treatment of a depressive disorder or 
any mental condition during military service and the Veteran 
began psychiatric treatment for depression in 2000, many years 
after military service and many years before she complained of 
her limitations regarding her feet.  She further found that the 
prognosis of a depressive disorder could be adversely affected by 
a concomitant chronic physical or medical condition.  In this 
case, the Veteran's foot condition limited some of her activities 
of daily living like shopping and cleaning that could increase 
her feelings of hopelessness.  

In June 2010 the Veteran was accorded another C&P mental 
disorders examination.  The diagnosis was major depressive 
disorder, recurrent.  The examiner found that the July 2009 
examiner's rationale was contradictory.  The examiner found that 
after a careful evaluation of the Veteran's file, it was her 
opinion that there were far more serious conditions related to 
major depressive disorder, including the interferon therapy given 
in 2004 that could cause depression and suicidality, the reaction 
to being diagnosed with such a serious disease, and the other 
psychological problems related to hepatitis C in 2004.  The 
examiner found that the Veteran's depressive condition was 
aggravated to a degree beyond the natural progression of the 
disease, when taking into account the Veteran's Hepatitis C was 
the cause and not pes planus.  After a consultation with two 
psychiatrists, she also found that the Veteran's pes planus is a 
congenital condition that rarely causes psychiatric mental 
disability.  It was further found that even though there is 
associated marked pronation of the feet, pes planus should not 
cause physical disability.  

While the competent evidence does not show that a current 
psychiatric disability is related to service, the March 2006 
physician and the July 2009 VA examiner avers that there is a 
relationship between the Veteran's nonservice-connected 
psychiatric disorder and her service-connected pes planus.  See 
38 C.F.R. § 3.310.  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre- aggravation baseline level of 
disability for the nonservice-connected disability before an 
award of service connection may be made.  Allen, supra.  This had 
not been VA's practice, which suggests that the recent changes 
amount to a substantial change.  See Allen, 7 Vet. App. at 447-
449.  Given what appear to be substantive changes, and because 
the Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which version favors the Veteran.  

Under the provisions of 38 C.F.R. § 3.310 in effect prior to 
October 10, 2006, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  38 C.F.R. § 3.310(a).  

In this case the Veteran's claim was filed prior to October 10, 
2006.  According to a VA medical record dated in March 2006, the 
Veteran complained that her chronic, severe pain and decreased 
motility has caused depressive symptoms such as sadness, anxiety, 
decreased motivation, tearfulness, helplessness, and frustration.  
The physician noted that the Veteran would require continued 
intensive psychotherapy with psychotropic medication to help her 
cope with the additional stressor producing stronger depressive 
symptomatology.  The April 2006 VA examination does not support a 
grant of service connection and the March 2006 medical record 
avers that a service-connected disability has increased 
depressive symptomatology.  Moreover, the July 2009 VA examiner 
finds that the Veteran's depressive condition was at least as 
likely as not aggravated by the service-connected pes planus 
condition and the June 2010 VA examiner avers that other 
nonservice-connected disabilities contributed to the Veteran's 
depression.  

The Board notes that the April 2006 report did not specifically 
address whether the service-connected disability aggravated the 
psychiatric condition and therefore the claim was remanded for 
another examination.  The July 2009 examiner's opinion is in 
favor of service connection on the basis of aggravation by a 
service-connected disability.  The examiner reviewed the claims 
folder, conducted a mental status examination and provided an 
opinion with a rationale as did the June 2010 examiner.  However, 
the June 2010 examiner's opinion is entitled to less weight as 
the examiner failed to recognize the severity of the Veteran's 
service-connected pes planus, which is evaluated as 50 percent 
disabling.  Instead, the examiner determined that there were far 
more serious conditions related to the major depression, 
particularly the Hepatitis C.  While this may be true, it does 
not explain why a pes planus condition that is evaluated as 50 
percent disabling by VA does not aggravate the psychiatric 
condition.  Accordingly, the Board finds the evidence to be at 
least in equipoise and, therefore, the Board finds that a grant 
of service connection for an acquired psychiatric disorder 
secondary to the Veteran's service-connected pes planus is 
warranted under the provisions of 38 C.F.R. § 3.310 in effect 
prior to October 10, 2006. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

In September 2009, the Board remanded the case for further 
development.  As previously discussed above, the Board finds that 
the agency of original jurisdiction (AOJ) substantially complied 
with the remand orders and no further action is necessary in this 
regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
Additional VA treatment records were associated with the claims 
folder and a medical opinion was provided on remand.  The VA 
examiner conducted an examination, and provided an opinion with a 
supporting rationale.  


ORDER

Service connection for an acquired psychiatric disorder, as 
secondary to service-connected pes planus, is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


